Citation Nr: 0206570	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  01-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
Wichita, Kansas, which found that the veteran had not 
submitted new and material evidence to reopen his previously 
denied claim for service connection for schizophrenia.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all evidence necessary for an 
equitable disposition of this appeal has been obtained.

2.  In an unappealed Board decision dated November 1988, the 
Board denied service connection for schizophrenia. 

3.  In an unappealed rating decision dated February 1996, the 
RO denied the veteran's request to reopen his claim for 
service connection for schizophrenia.

4.  Certain items of evidence received subsequent to the 
February 1996 rating decision in conjunction with the other 
evidence contained in the veteran's claim file are so 
significant that they must be reviewed to fairly decide the 
merits of the veteran's claim.  






CONCLUSIONS OF LAW

1.  The November 1988 Board decision which denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  The February 1996 RO decision which denied reopening the 
claim for service connection for schizophrenia is final.  
38 U.S.C.A. § 7105(a)(c) (West 1991); 38 C.F.R. § 20.200 
(2001).

3.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991 & Supp 2001); 38 C.F.R. § 3.156 
(2001); 66 Fed Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim for entitlement to service connection for schizophrenia 
on the basis that he has submitted new and material evidence.  

The Board issued a decision in November 1988 denying the 
veteran's claim for service connection of schizophrenia, as 
well as other claims unrelated to this matter, on the basis 
that schizophrenia was not shown in service or within one 
year after separation from service.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

Initially, the Board notes that the veteran and his attorney 
have raised two new arguments in a June 2002 statement.  The 
Board will briefly address these two arguments before 
determining whether or not the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for schizophrenia.  

First, the veteran and his representative contend that grave 
procedural error was committed by the RO and the Board during 
the development and adjudication of the veteran's original 
claim in rating decisions dated February 1984 and March 1986, 
and in the November 1988 Board decision.  They cite to Hayre 
v. West, 188 F. 3d 1327 (Fed. Cir 1999), which notes that a 
grave procedural error is an error which so corrupts the 
fundamental fairness of the adjudicatory process, and so 
irreparably interferes with the system of awarding disability 
compensation to veterans, that it renders any resulting 
decision null and void.  In such a case, the only remedy 
available is total nullification of any resulting decision.  

In the current case, the Board is unable to find that a grave 
procedural error was committed by either the RO or the Board 
in the February 1984, March 1986, or November 1988 decisions.  
The veteran and his attorney argue that the VA made only a 
single attempt to obtain the veteran's service medical 
records, and that this constitutes grave procedural error.  A 
review of the record indicates that this is incorrect.  A 
December 1983 reply from the National Personnel Records 
Center to a request from the RO for the veteran's service 
medical records shows that all available records were 
forwarded.  Furthermore, after the veteran requested that an 
additional attempt be made to obtain service medical records, 
the RO again asked that the National Personnel Records Center 
forward any additional service medical records in June 1986, 
and again in July 1986.  An reply was received in July 1986 
stating that all records had been forwarded to the RO in 
November 1983.  Therefore, the record shows that not one but 
three requests for service medical records were made.  
Furthermore, the RO received two replies indicating that all 
service medical records had been forwarded.  There was no 
indication during this period that additional service medical 
records were available.  Finally, the Board notes that a July 
2001 reply from the National Personnel Records Center to the 
veteran's attorney again confirms that all service medical 
records had been forwarded to the VA.  Therefore, the Board 
must conclude that no grave procedural error was committed 
during the development and adjudication of the veteran's 
original claim in rating decisions dated February 1984 and 
March 1986, or in the November 1988 Board decision, and that 
there is no basis to find that these decisions are not final.  

Second, the veteran and his attorney contend that the 
veteran's current request to reopen his claim constitutes an 
entirely different claim, so that new and material evidence 
is not required to reopen and review on a de novo basis.  In 
support of this contention, the veteran and his 
representative cite Routen v. West, 142 F. 3d 1434, 1438 
(Fed. Cir. 1998).  In brief, they argue that if a new law 
provides for benefits not previously available, even though 
grounded on some but not all of the same facts adjudicated 
under an earlier law, then a new cause of action is created 
along with a new entitlement to a remedy.  They further 
assert that 38 C.F.R. § 3.159(b) constitutes a liberalizing 
change in the law, and that therefore, the veteran's current 
claim should be considered de novo.  The Board simply notes 
that given the holding of the current decision, this 
contention is moot, and need not be addressed at this time.  

In November 1995 the veteran requested that his claim for 
service connection of schizophrenia be reopened.  In a 
February 1996 decision, the RO concluded that new and 
material evidence had not been submitted and denied the 
veteran's claim to reopen.  The veteran was notified of that 
decision and his appellate rights, but he did not initiate an 
appeal and the rating decision became final.  38 U.S.C.A. 
§ 7105(a)(c); 38 C.F.R. § 20.200.

In June 1999 the veteran requested that his claim for service 
connection of schizophrenia be reopened based on a change in 
the law.  In an August 1999 decision, the RO concluded that 
new and material evidence had not been submitted and denied 
the veteran's claim to reopen.  The veteran disagreed with 
that decision and initiated a timely appeal.  Currently, the 
veteran maintains that the previous denials of service 
connection for schizophrenia are not final and that the 
veteran's June 1999 request to reopen should be treated as a 
new claim such that new and material evidence need not be 
presented.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A.  §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The Board finds that although this 
law was enacted during the pendency of this appeal and 
therefore was not considered by the RO, there is no prejudice 
to the veteran in proceeding with this appeal, as the 
requirements under the new laws and regulations have been 
met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board addresses a matter not addressed by the RO, the 
Board must provide an adequate statement of the reasons and 
bases as to why there is no prejudice to the veteran).  
Moreover, as set forth below, the RO's actions throughout the 
course of this appeal satisfied the requirements under the 
VCAA.

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  In a December 2000 
statement of the case and a December 2000 supplemental 
statement of the case the RO notified the veteran of all 
regulations pertinent to new and material evidence, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to reopen his service connection claim.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  VA complied with the VCAA's duty to 
assist.  Records have been obtained from several VA medical 
centers throughout the county and service medical records are 
associated with the file.  Although it appears that some 
records may still be missing, in light of the decision to 
reopen this case, there is no prejudice to the veteran.  
Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran  and the record, as it stands, 
(on the issue of the veteran's request to reopen his service 
connection claim for schizophrenia) is complete and adequate 
for appellate review.  The Board finds no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute with regard to the request to reopen.  

The Board is required to determine whether new and material 
evidence has been presented before reopening and adjudicating 
the claim for service connection on the merits because there 
is a prior final decision for this claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed.Cir. 1996).  According to the 
law, if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted to consideration, which bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to all claims for new and material 
evidence made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§ 3.156(a)).  As the veteran filed his claim prior to this 
date, the earlier version of the law remains applicable in 
this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim based on all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has 
been satisfied.  See. Elkins v. West, 12 Vet App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

In the rating decision issued February 1996, the veteran's 
request to reopen was denied because the RO found no 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the previous decision.  

Evidence associated with the veteran's claims file and 
considered at that time includes a November 1995 letter from 
Bill Maier, M.S.W. of the Peninsula Community Mental Health 
Center and a November 1995 statement from the veteran's 
sister.  The letter from Dr. Maier indicates that the veteran 
was receiving individual sessions of psychotherapy at their 
veteran-counseling program.  He provided an opinion that the 
veteran deserves to be awarded a service connected disability 
at 100 percent.  Mr. Maier stated that the veteran related 
events from his time in service that make it obvious that the 
onset of the veteran's schizophrenia occurred in service.  
Mr. Maier explained that while in Korea the veteran was 
[relieved] of duty, prescribed Valium, and assigned to work 
with rocks in the hobby shop at Osan Air Force Base for two 
months.  The veteran appeared to have had a full-blown 
schizophrenic episode at that time.  Mr. Maier states that 
the veteran was diagnosed with schizophrenia within his first 
year out of service.  Mr. Maier states the veteran was first 
diagnosed with schizophrenia at the Community CHRC and 
indicates that he has said he would obtain the records and 
forward them on to the RO when received.  A statement from 
the veteran's sister indicates that the veteran lived with 
her and her husband after he returned from Korea.  She states 
that she felt the veteran was different than before he left, 
was sick more often, and afraid of dying since he had 
contracted syphilis while in Korea.

Evidence associated with the veteran's claims file subsequent 
to the February 1996 denial of the veteran's request to re-
open his service connection claim for schizophrenia includes 
VA reports showing that the veteran has been admitted to 
VAMC's for treatment of schizophrenia January 1997 to March 
1997.  Statements from the veteran and his representative 
presented in the June 1999 request to reopen, August 2000 
Notice of Disagreement and June 2001 informal hearing 
indicate that all records pertinent to the veteran's claim 
have not been obtained.

The Board has thoroughly reviewed the evidence of record and 
finds that new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for schizophrenia.  The evidence associated with 
the claims file subsequent to the February 1996 rating 
decision when viewed  in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Board finds that the new evidence associated 
with the veteran's claims file taken as a whole, is neither 
cumulative nor redundant of prior evidence, and bears 
directly and substantially upon the specific matter under 
consideration.  VA medical records obtained since the 
February 1996 rating decision show the veteran was admitted 
to VA facilities for treatment of schizophrenia, but did not 
contain treatment notes regarding the veteran's psychiatric 
disorder. Moreover, the statements made by the veteran and 
his representative include comments that indicate the 
existence of additional medical evidence linking the 
veteran's schizophrenia to service.  Such statements are 
corroborated by Mr. Maier's November 1995 letter, which was 
submitted prior to the August 1999 rating decision from which 
this matter was appealed.  Mr. Maier's letter indicates that 
the veteran had a schizophrenic episode in service and was 
diagnosed within one year of separation from service and that 
treatment records exist, which show the same.  

Although Dr. Maier's November 1995 letter is duplicative, 
when taken together with the new evidence associated with the 
claims file subsequent to the February 1996 rating decision 
it supports the veteran's contentions that medical records 
may exist that support his service connection claim.  In sum, 
because the new evidence clarifies and supports evidence 
previously submitted, it is sufficient to reopen the 
veteran's claim.

Given VA's statutory duty to notify and assist the veteran, 
and in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of this case is necessary.  The Board 
believes that the medical evidence of record does not allow 
for informed appellate review of the issue and that 
additional development, to include identifying and obtaining 
all medical records associated with the veteran's treatment 
for schizophrenia, to include service medical records is 
necessary,  An appropriate VA medical examination and an 
opportunity to have the veteran identify all obtain all 
medical records is also required.  The Board finds that 
following such development, this case will be ready for 
appellate review, and the veteran's case will be considered 
on a de novo basis at that time.  


ORDER

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for 
schizophrenia.  The Board grants the appeal to this extent, 
subject to further development.



		
	John L. Prichard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

